 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 588 Telescope Casual Furniture, Inc. and International Union of Electronic, Electrical, Salaried, Ma-chine and Furniture Workers, AFLŒCIO, Local 36 FW. Cases 3ŒCAŒ18903 and 3ŒCAŒ19180 August 27, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS LIEBMAN           AND HURTGEN On August 11, 1995, Administrative Law Judge Joel P. Biblowitz issued the attached decision.  The General Counsel and the Charging party filed exceptions and supporting briefs, the Respondent filed a brief in opposi-tion to exceptions, an opposition to the Charging Party™s request for oral argument, and the Charging Party filed a brief in reply to the Respondent™s opposition to excep-tions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions1 and briefs and has decided to affirm the judge™s rulings, findings, and conclusions, as modified below, and to adopt the recommended Order. The judge found, inter alia, that the Respondent did not violate Section 8(a)(5) and (1) by implementing its alter-native bargaining position on October 18, 1994,2 follow-ing the Union™s rejection of the Respondent™s final con-tract offer on September 16.  The judge relied on the Board™s holding in Taft Broadcasting Co., 163 NLRB 474 at 478 (1967), enfd. Television Artists AFTRA v. NLRB, 395 F.2d 622 (D.C. Cir. 1968).  Taft holds that, after bargaining to an impasse, an employer may law-fully implement proposals reasonably comprehended within those it offered before impasse.  That case holds that, after bargaining to an impasse, an employer may lawfully implement the proposals that were the subject of the impasse.  The judge also distinguished the case of Toyota of San Francisco, 280 NLRB 784 (1986).  In his view of the instant case, all the provisions contained in the alternative position had been fully discussed and un-derstood by the parties.  In addition, the judge noted that the judge in Toyota had referred to the employer™s ﬁulti-matumﬂ offers as ﬁnot-fully-understood, or even dis-cussed.ﬂ   The General Counsel and the Charging Party filed ex-ceptions to the judge™s findings, and contend that the facts in Toyota of San Francisco3 are similar to those here, that the Respondent™s final offer here was accom-panied by a threat to implement an alternative position containing more onerous terms if its final offer were re-jected; and that the Respondent unlawfully implemented its alternative position on October 18 without discussing its terms during the negotiations.                                                              1 The Charging Party has requested oral argument.  The request is denied as the record, exceptions, and briefs adequately present the issues and the positions of the parties. 2 All dates are 1994 unless otherwise indicated. 3 We note that there were no exceptions in Toyota to the judge™s finding that the employer™s implementation there was unlawful.  Thus, we do not consider that case as precedent.  Nevertheless, we agree with the judge that this case is distinguishable from Toyota. The relevant facts, as more fully set forth in the judge™s decision, are as follows.  The Respondent and the Union met on July 21 to commence negotiations for a new agreement to replace the 3-year agreement which was set to expire on September 15.  At the next (second) negotiation meeting on August 2, the Respondent an-nounced that there would be two offers, a final offer and an alternative proposal.  The Union asked the Respon-dent not to make an alternative proposal.  The Respon-dent announced, at the September 14 bargaining session (ninth session), that if the Union did not agree to its final offer, the Respondent would implement its alternative proposal. On September 15, the Respondent gave the Union a copy of a letter, dated September 14, that the Respondent had sent to its employees.  The letter indicated that the Respondent™s final offer would be available only until midnight, September 16.  The letter also noted that, if the Respondent had to operate the plant without a contract, the wages and other terms and conditions of employment that it would put into effect (the alternative proposal) would not be as favorable as the package that constituted the final offer.  ﬁIf Telescope has to operate the plant without a contract, the wages and other terms and condi-tions of employment will not be as favorable as the com-promise package the company is willing to put in a final offer.ﬂ   That night, after the parties™ final bargaining session, the Respondent gave the Union a cardboard box contain-ing 160 copies of the Respondent™s alternative proposal, which did indeed contain less favorable terms, and at the same time presented to the Union its final offer which was to be effective until midnight on September 16.  The Respondent indicated that if the final offer was not ac-cepted by the end of September 16 it would be with-drawn, and that the Respondent™s alternative position would become its final position and would be imple-mented. A union membership meeting was held on September 16.  Copies of the Respondent™s final offer and alterna-tive offer were available to the membership.  The mem-bership rejected the final offer.  The Union™s bargaining committee recommended that no action was required by the membership on the Respondent™s alternative proposal because it was worse than the final offer.  Picketing and a strike commenced on that day and lasted until February 16, 1995. The parties met again on September 23.  The Respon-dent offered two changes to its alternative proposal:  in-creases in the cost-of-living allowance and compensation for replacement health insurance costs for retirees living 326 NLRB No. 60  TELESCOPE CASUAL FURNITURE, INC. 589out of the area.  The Respondent also indicated its will-
ingness to put the final offer back on the table. 
On September 26, the parties 
agreed that they were at 
impasse over the Respondent™s final offer, whereupon 
the Respondent said the alternative proposal was the of-
fer on the table.  The Union did not seek discussion of 
the terms of the alternative proposal. 
In a letter to the Union dated October 3, the Respon-
dent indicated its intent to implement part of its alterna-
tive proposal, and said that it intended to begin using 

replacements as of October 17.  The terms to be imple-
mented included a $3.25-pe
r-hour, cost-of-living allow-
ance; new medical, life, and disability insurance cover-
age; and new overtime and seniority provisions.  These 
terms were not in the final proposal.  However, they were 
in the alternative proposal.  In a letter to its employees 
dated October 5, the Respondent noted that no further 
bargaining meetings had been scheduled; that it did not 
really want to hire replacemen
ts; and that it was offering 
the employees a chance to retu
rn to work under the con-
ditions set forth in its October 3 letter to the Union, de-
scribed above, all of which were contained in the alterna-
tive proposal and outlined in the Respondent™s prior 
statement to employees of September 15.  The Respon-
dent stated that if the employees did not return to work 
by October 17, it would begin to hire replacements. 
At a union meeting on October 9, the employees ex-
pressed displeasure at the Respondent™s October 5 letter 
and stated that they were
 unwilling to accept anything 
that took away their seniority, as did the alternative pro-
posal.  The membership voted not to return to work un-
der the alternative proposal.  On October 18, the Re-
spondent resumed production 
with replacement workers 
and some returning employees.  The terms were those in 

the alternative proposal. 
On these facts, the judge 
found that the Respondent™s 
implementation of the Respondent™s alternative proposal 

was lawful.  He found that the provisions contained in 

the alternative proposal, although harsher than the terms 
of the Respondent™s final proposal, had all been proposed 
or discussed during the negotiations and were ﬁreasona-
bly comprehended,ﬂ as provided in 
Taft Broadcasting
,4 by Respondent™s earlier proposals.   
In affirming the judge™s conclusion that the Respon-
dent did not violate Section 8(a)(5) and (1), we note that 
regressive bargaining is not per se unlawful.  See, e.g., 
McAllister Bros., 312 NLRB 1121 (1993).  In our view, 
regressive bargaining is unlawful if it is for the purpose 
of frustrating the possibility of agreement.  In the instant 
case, however, the Respondent 
used its alternative pro-
posal to press the Union to come to an agreement.  In this 
connection, we note that, as the judge pointed out, there 
is no allegation of bad-faith bargaining on the part of the 
Respondent. 
                                                          
                                                           
4 Supra. 
In sum, Respondent™s alternative proposal was used to 
pressure the Union to agree to the primary proposal.  It is 
not unlawful for an employer to use economic pressure 
(e.g., a lockout) to foster agreement on the employer™s 
terms.
5  In addition, Respondent made its alternative pro-
posal available to the Union and offered to bargain about 
its contents.  The Union declined the opportunity to do 

so.  However, contrary to Member Liebman™s dissent, we 
do not conclude that the Respondent™s alternative pro-
posal was merely an ultimatu
m or club to force the Un-
ion to accept the final offer.  
Rather, we find that the al-
ternative was a bona fide proposal in its own right, as 
evidenced by the fact that
 not only did the Respondent 
offer to bargain over it but, further, at the September 23 

session, the Respondent offered to modify its terms in 
several respects in order to make it more acceptable to 
the Union.  In these circumstances, we conclude that it 
was not unlawful for the Respondent to implement the 
alternative proposal after th
e Union rejected the prior, 
ﬁfinalﬂ proposal.
6 ORDER The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed. 
 CHAIRMAN GOULD
, concurring. 
I write separately, as I did in 
White Cap,
 325 NLRB 
1166 (1998), to reiterate that tough and sometimes dis-
tasteful tactics engaged in by employers and unions 
throughout the collective-ba
rgaining process are fre-
quently not unlawful under the National Labor Relations 
Act.  Just as unions may bargain for enhanced wages, 
benefits, and job security, employers may also seek con-
cessions or take a regressive stance with regard to hours 
and working conditions in the employment relationship.  
Indeed, the previous decade and much of the 1990s have 
witnessed ﬁgive backsﬂ and ﬁc
oncession bargainingﬂ on a 
wide variety of fronts and industries.  The statute does 

not address the content of bargaining proposals or the 
shape of the bargaining stance of labor and management 
and, indeed, Section 8(d) of the Act admonishes the 
Board to eschew interference
 and regulation of such. In 
White Cap
, I discussed these principles in relation to an 
employer™s use of so-called ﬁregressive bargainingﬂ to 
pressure a union to accept its final offer.  Here, I discuss 
whether an employer can wiel
d an alternative bargaining 
position to exert similar pressure on a union. 
In the case of the refusal to
 bargain arena as it relates 
to both employers and unions under Section 8(a)(5) and 
8(b)(3), the limitation upon bargaining postures under-
taken in the negotiation process is the prohibition upon a 
bad-faith intent not to consummate a collective-
bargaining agreement.  Cf. 
NLRB v. Insurance Agents 
 5 American Ship Building v. NLRB
, 380 U.S. 300 (1965). 
6 In view of our conclusion, we do 
not reach the issue of whether the 
implementation of the alternativ
e proposal caused or prolonged the 
strike.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 590(Prudential Insurance Co.)
, 361 U.S. 477 (1960).  Under 
the analogous area of bargaining tactics in a case arising 
under Section 8(a)(1) and 8(a)(3), the Court has held that 
the lockout is permissible as a bargaining tactic in estab-
lished relationships unless it is used ﬁas a means to injure 
a labor organization or to evade [the] duty to bargain 
collectively.ﬂ  American Ship Building v. NLRB
, 380 
U.S. 300 at 308 (1965). 
Here, of course, the Employer is using an alternative 
bargaining proposal as a bargaining tactic to obtain ac-
ceptance of its last offerŠan offer which may be dis-
tasteful to the Union and the employees which it repre-
sents and, as the litigation which brings this case before 
the Board attests, a tactic which is profoundly objection-
able.  But as the Court said in 
American Ship Building
 the mere fact that ﬁthe 
employees suffered economic 
disadvantage because of thei
r union™s insistence on de-
mands unacceptable to the employerﬂ is irrelevant to the 

statute™s regulatory sweep.  Id. at 312Œ313. 
American Ship Building
, of course, was concerned 
with the lawfulness of the lockout and subsequent deci-
sions by the Board and the Co
urt of Appeals for the Dis-
trict of Columbia have held that lesser forms of eco-

nomic pressure, i.e., temporary changes in conditions of 
employment which involve reduction of benefits are un-
lawful.  See United States Pipe & Foundry Co.
, 180 
NLRB 325 (1969) (Member Zagoria, dissenting at 325 
and 326) enfd. sub. nom. 
of Molders Local 155 v. NLRB
, 442 F.2d 742 (D.C. Cir. 1971).  Compare, 
NLRB v. Great 
Falls Employers Council
, 277 F.2d 772 (D.C. Cir. 1960), 
holding lawful employer lockout tactics designed to dis-
qualify workers for unemployment compensation bene-
fits. But in 
United States Pipe & Foundry
 the Board and 
the court dealt with conduct which was designed to in-

duce a strike.  Indeed, through its unlawful unilateral 
changes, the employer impermissibly removed the sub-
ject matter from the bargaining table.  See 
NLRB v. Katz
, 369 U.S. 736 (1962).  No similar facts are presented 
here, notwithstanding the existence of a strike and its 
relationship to the unfair labor practice issue.  Moreover, 
what is involved in the instant case is the question of 
whether full scope for good-faith bargaining within the 
meaning of the Act was pr
ovided ample accommodation, 
given the bargaining tactics of the employer. 
The key to resolution of the issue present here is 
whether the conditions of employment implemented by 
the employer are completely comprehended by its final 
proposal.  See 
NLRB v. Crompton-Highland Mills
, 337 
U.S. 217 (1949); 
Auto Workers Local 159 v. NLRB
, 776 F.2d 23 (2d Cir. 1985); 
Lapham-Hickey Steel Corp. v. 
NLRB, 904 F.2d 1180 (7th Cir. 1990).  For as the Court 
said in 
Insurance Agents
 ﬁcollective bargaining is a brute 
contest of economic power somewhat masked by polite 
manners and voluminous statistics.ﬂ 361 U.S. at 489; 
. . . the availability of economic pressure devices to 
each [labor and management] to make the other party 
inclined to agree on one™s terms [are part of national 
labor relations policy] . . . the use of economic pressure 
by the parties to a labor dispute is not a grudging ex-
ception to some policy of completely academic discus-
sion enjoined by the Act; it is part and parcel of the 

process of collective bargaining. [Id.] 
Of course, the employer must, in any alternative pro-
posal, set forth an offer which contains conditions sus-
ceptible to negotiation and provide a period of time in 
which negotiations can take place, i.e., prior to its unilat-
eral implementation of conditions of employment subse-
quent to impasse.  With regard to either the final pro-
posal which has been put on the table or the alternative 

proposal to be implemented in the event that the final 
proposal has not been accepted, all that is required is that 
there be an opportunity for bargaining in good faith be-
tween both labor and management prior to impasseŠthe 
French word for ﬁno exitﬂŠand the unilateral implemen-
tation of such conditions of employment.  
NLRB v. 
Tomco Communications, Inc.
, 567 F.2d 871 (9th Cir. 
1978).  Cf. 
Taft Broadcasting Co.
, 163 NLRB 475, 478 
(1967), enfd. 395 F.2d 622 (D.C. Cir. 1968). 
Here, the alternative terms were announced well be-
fore implementation of them.  There is no question but 
that the parties had an adequate opportunity to bargain 

over 
either
 of the two offers, final or alternative.  Of 
course, an employer™s failure to provide an opportunity 
for negotiations over the alternative terms offered, a dif-
ferent issue which is not presented here, might suggest 
unlawful conduct.  Compare, 
Grondorf, Field, Black & 
Co.
, 318 NLRB 996 (1995), enfd
. in relevant part 107 F.3d 882 (D.C. Cir. 1997), where the employer simply 
announced its intent to implement an alternative without 
offering the alternative to the union.  If there was no op-
portunity to bargain or if the content of the employer™s 
offer was vacuous, murky, or confused, a violation could 
be made out.  But those facts are not present in the in-
stant case.1 It may be said that the Employer did not seriously en-
tertain the prospect of genuine collective bargaining over 

the alternative proposal becaus
e of its content as viewed 
from the Union™s perspective.  But as a general matter
2                                                           
 1 Indeed here, following the Union™s rejection of the final offer, the 
Respondent noted that ﬁthey were at their alternative position.ﬂ  None-
theless, the Respondent offered tw
o modifications to the alternative 
proposal:  an increase in the cost of living adjustment and a payment to 
retirees of a cash equivalent for health
 insurance coverage.  If anything, 
this change demonstrates a potential 
for flexibility that could have been 
realized at the bargaining table if th
e union had been willing to take the 
employer up on its offer to discuss the alternative offer.  Cf. 
Charles D. 
Bonanno Linen Service v. NLRB
, 454 U.S. 404 (1982). 
2 ﬁ[I]n some instances . . . specific proposals might become relevant 
to determining whether a party has ba
rgained in bad faith relying on the 
Board™s cumulative institutional experience in administering the Act, 
we shall continue to examine propos
als when appropriate and consider 
 TELESCOPE CASUAL FURNITURE, INC. 591neither the content of the alternative or final offer can 
affect the Board™s judgment about what constitutes good-
faith bargaining.  The fact that one side will not seriously 
consider the offer of the other has no statutory import.
3 Member Liebman, in reaching a legal conclusion dif-
ferent from mine and the majority relies upon the Court™s 

statement in 
Insurance Agents
 that the ﬁ‚unique charac-
ter™ of particular tactics [may] be inconsistent with col-
lective bargaining.ﬂ
4  Her opinion references the recent 
court of appeals™ decision in McClatchy Newspapers
 and 
the court™s comment in that
 case that ﬁthe Board has 
wide latitude to monitor the bargaining process.ﬂ
5 But 
McClatchy
 itself provides good support for my 
views.  The heart of th
e Board™s decision in 
McClatchy
 was a condemnation of the ﬁexclusion of the Guild at the 
point of its implementation of the merit pay plan from 
any meaningful bargaining as to the procedures and crite-
ria governing the merit pay plan, when the Guild has not 
agreed to relinquish its statutory role.ﬂ  
McClatchy 
Newspaper,
 321 NLRB 1386, 1391 (1996).  This critical 
aspect of the Board™s rationale was emphasized by the 
court of appeals when it said:  ﬁRather than merely pres-
suring the union, implementation might well irreparably 
undermine its ability to bargain.ﬂ  Id. at 1032. 
The Supreme Court and the Bo
ard line of authority re-
lating to unilateral changes illuminate what is at issue in 
bargaining tactics and duty to bargain cases generally.
6  The per se condemnation of unilateral changes in 
Cromp-
ton-Highland Mills, Katz,
 and 
McClatchy
 have their ori-
gin in the view that such changes preclude bargaining 
altogether.  This is why, though such changes may con-
stitute tactics,
7 they are fundamentally different from 
                                                                                            
                                                                                             
whether, on the basis of objective fa
ctors, a demand is clearly designed 
to frustrate agreement on a collective bargaining contract.ﬂ  
Reichold Chemicals, Inc., 288 NLRB 69 (1988), enf. granted and modified 906 
F.2d 719 (D.C. Cir. 1990); 
Litton Microwave Cooking Products
, 300 
NLRB 324 (1990); 
Concrete Pipe & Products Corp.
, 305 NLRB 152 
(1991), enf. granted sub. nom. 
Steelworkers  Local 14534 v. NLRB
, 983 
F.2d 240 (D.C. Cir. 1993); 
Hydrotherm
, 302 NLRB 990 (1991); 
Radis-
son Plaza Minneapolis
, 307 NLRB 94 (1992); 
Bethea Baptist Home, 310 NLRB 156 (1993). 
3 See Cox, The Duty to Bargain in Good Faith
, 71 Harv. L. Rev. 
1401 (1958); Gross, Cullen & Hanslowe, 
Good Faith in Labor Negotia-
tions:  Tests and Remedies
, 53 Cornell L. Rev. 1009 (1968). 
4 NLRB v. Insurance Agents
, 361 U.S. 477, 488, 489 (1960). 
5 131 F.3d 1031 (D.C. Cir. 1997). 
6 As the Board noted in Daily News of Los Angeles
, 315 NLRB 1236 
(1994), enfd. 73 F.3d 406 (D.C. Cir. 1995), in 
Katz, the Court was 
careful to note that the availability of economic weaponry under 
Insur-ance Agents is subject to a crucial qualifi
cation, namely that the party 
utilizing it must at the same time be engaged in lawful bargaining.  
Thus, the Court emphasized that the union in 
Insurance Agents
, unlike the employer in 
Katz ﬁhad not in any way foreclosed discussion of any 
issue, by unilateral actions or otherwise.ﬂ  369 U.S. at 747.  Accord: 
Central Management Co.
, 314 NLRB 763 (1994), and, prior to the 
Court™s decision in 
Katz, Crestline Co., 133 NLRB 256 (1961). 
7 In 
Crestline Co., 133 NLRB 256, 258 (1961), the Board noted the 
possibility that the employer would 
use unilateral changes to pressure the union.  But, as the Bo
ard noted even prior to 
Katz
, the National Labor Relations Act, as interpreted, 
declares that reality, where it ex-
ists, to be irrelevantŠeven though the unilateral change might induce 
weaponry and pressure in the 
bargaining process itself.  
This is the fundamental demarcation line between the 
unilateral change decisions to which Member Liebman 
alludes and the so-called ﬁfreedom of contractﬂ trilogy 
which governs this case.
8 As the administrative law judge noted, the Respon-
dent™s use of the alternative proposal was ﬁa bargaining 

tactic designed as an inducement to the Union to accept 
the more favorable final proposal.ﬂ  Indeed, the judge 
correctly characterized it as 
ﬁhard ball bargaining,ﬂ but 
the alternative proposal was a tactic the Respondent had 
used in its negotiations with the Union in 1985, 1988, 
and 1991, each of which culmin
ated in a contract without 
a strike.  This pattern of bargaining amply demonstrates 
ﬁpositive evidence of the employer™s good faithﬂ as de-
fined by the Act.  
NLRB v. Brown Food Store
, 380 U.S. 
278, 290 (1965).  As I stated in 
White Cap
, ﬁ[a]pplying 
pressure to the [u]nion by such tactics may seem, to 
those uninitiated to the world of ‚hard ball bargaining,™ 
overwhelming  evidence  of a  bad faith intent . . . . [But] 
. . . [t]he applicable standard here must be only whether 
the [r]espondent™s tactics provided full scope for good 
faith bargaining.ﬂ 325 NLRB 1166 at 1172. 
Member Liebman states that, in her view, the fact that 
the Respondent may have made similar alternative pro-

posals in the past has no bearing on the conduct that is at 
issue in the case because the alternative proposals were 
not implemented.  While it is true that ultimately the al-
leged violation here is directed at the implementation of 
the proposal, the real question 
is whether the tactics used 
by the Respondent are indicative of bad faith.  The reso-
lution of that issue turns on whether it was proper to use 
the threat of the alternative proposal as well as its ulti-
mate implementation.  Cf. 
NLRB v. General Electric Co.
, 150 NLRB 192 (1964), enfd. 418 F.2d 736 (2d Cir. 
1969), cert. denied 397 U.S. 965 (1970). 
Contrary to Member Liebman™s contention, the par-
ties™ pattern in collective bargaining is relevant to a de-
termination of good faith.  As the Supreme Court has 
recognized, although it is not determinative, it is appro-
 union militancy or produce a better result for the union.  Compare, 
Midwest Piping & Supply Co.
, 63 NLRB 1060 (1945), obliging em-
ployer not to bargain with incumbent unions in the teeth of a represen-
tation petitionŠa holding predicated upon a similar disparagement 
theory, the vulnerability of which has 
been at least partially recognized 
in RCA Del Caribe, Inc.
, 262 NLRB 963 (1982).  Aside from any dif-
ference in the respective 
theories, the duty to bargain law relevant to 
the textual discussion has been defi
nitively resolved by the Court in Katz. 8 The trilogy is NLRB v. Insurance Agents
, supra
, American Ship 
Building v. NLRB,. supra
, and NLRB v. American National Insurance 
Co.,  343 U.S. 395 (1952).  The tension between cases in which a per se 
violation is found and those which pr
omote autonomy in the bargaining 
process is discussed in W. Gould, 
A Primer on American Labor Law
 103Œ118 (3d. ed. 1993); R. Gorman, 
Basic Text of Labor Law:  Unioni-
zation and Collective Bargaining
 481Œ495 (1976). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 592priate to look to ﬁindustrial practice.ﬂ
9  Of course, a ten-sion exists between this case authority, infra, and those 
cases, which in their promotion of the parties™ own 
autonomous procedures, are pr
edicated upon the sponta-
neity in each collective-bargaining process.  Here, how-
ever, the industrial practices to which the Board must 
look for guidance have been supplied by the parties 

themselves and not 
other
 unions and employers through-
out the United States. 
Again, other industrial practices are relevant to a de-
termination of good faith.  In this particular bargaining 
relationship, the practices of these parties have been 
compatible with good faith in the past and, for the rea-
sons noted in this opinion and the majority™s opinion, 
these practices remain compatible. 
Quite obviously, the tactics and stance of the employer 
were distasteful and unacceptable to the union.  I do not 
like the employer™s tactics in this case and, like Member 
Liebman, I do not find them to be conducive to good 
industrial relations.
10  Indeed, my personal view is that 
impasseŠa concept inherently vague and thus conducive 
to perilous litigation for both sidesŠand unilateral im-
plementation weight the scales against the labor move-
ment improperly in a democratic pluralistic society such 
as ours.11  But, we are obliged to subordinate our per-
sonal views to the rule of law. 
This is why the statutory tests for what constitutes 
good-faith bargaining under the National Labor Relations 
Act cannot be based on what is distasteful, unacceptable, 
or, as Member Liebman™s dissent puts it, a ﬁconstructive 
approachﬂ which eschews ultimata
 or threats.  As I noted 
in 
White Cap,
 ﬁcollective bargaining is wide open and 
rough and tumble where both parties use their resources 
and economic strength as best they can.ﬂ  325 NLRB 
                                                          
 9 Fibreboard Paper Products v. NLRB
, 379 U.S. 203, 211 (1964) 
(citing NLRB v. American National Insurance Co.
, 343 U.S. 395, 408.  
In 
Fibreboard
, the Court™s conclusion that a subcontracting clause was 
a statutory subject of collective ba
rgaining was ﬁreinforced by indus-
trial practice in this country.ﬂ  379 U.S. at 211.  In 
American National 
Insurance, the Court rejected the contention that a management rights 
clause was per se violation of the Ac
t, noting that ﬁa review of typical 
contract clauses collected for convenience in drafting labor agreements 
shows that management functions clau
ses similar in essential detail to 
the clause proposed by the respondent have been included in contracts 

negotiated by national unions with many employers.ﬂ  343 U.S. at 405.  
Accord:  First National Maintenance Corp. v. NLRB
, 452 U.S. 666 
(1981). 
10 Contrary to Member Liebman, however, I believe that the 60-year 
relationship between the parties supports dismissal of a violation here 
because it makes it more difficult for 
us to infer that the Employer 
intended to rid itself of collective-bargaining processŠa factor which 
supports a violation.  ﬁThe unions 
here involved have vigorously repre-
sented the employees since 1952, and th
ere is nothing to show that their 
ability to do so has been im
paired by the lockout.ﬂ  American Ship 
Building Co.
, supra at 309.  Similarly, in
 this case, there is a long-
standing relationship and a history of 
negotiations within the context of 
alternative offers. 11 Ellen J. Dannin, 
Collective Bargaining That Isn™t:  Implementa-
tion Becomes Popular With Employers
, The Sun (Baltimore
), Decem-
ber 28, 1997, p. 8(F), col. 1. 
1166 at 1172.  Unless the ta
ctics are designed to or do 
affect the existence of the union and the collective-
bargaining process and the ability of the union to func-
tion effectively,
12 the Board™s role is to leave the parties 
to their devices.  Since such 
evidence is not in the record 
in the instant caseŠindeed the record establishes that in 

the past the precise alternative offer procedure 
has been 
consistent with the production of a number of contracts 
without a strikeŠI can find no violation and therefore, 
would dismiss the complaint. 
 MEMBER LIEBMAN, dissenting. 
I dissent. 
It is true as the Chairman 
states that not all hard bar-
gaining tactics are unlawful or indicative of bad faith.  
Indeed, the law contemplates that the bargaining process 
leaves the parties free to resort to certain economic 
weapons and tactics in seeking to gain acceptance of 
their bargaining demands.  Thus, good-faith bargaining 
and economic weapons obviously can coexist.
1  But, the 
ﬁ‚unique character™ of partic
ular tactics [may] be incon-sistent with collective bargaining.ﬂ
2  The bargaining pro-
cess has certain well-established legal limitations, and 
ﬁthe Board has wide latitude to monitor the bargaining 

process.ﬂ
3 In my view, the Respondent has crossed the line from 
simply hard, tough bargaining to unlawful or bad-faith 
conduct by threatening to 
impose and then implementing 
its alternative position. While an employer is permitted 
to implement its last offer to the union after impasse is 

reached in negotiations,
4 the longstanding, plain rule is 
that the implemented terms and conditions of employ-

ment must reasonably be encompassed by the final pre-
impasse proposal.
5  Respondent here implemented 
changes far more onerous and not reasonably encom-
passed by its final offer.  
                                                           
I do not believe it intended 
bargaining about the alternative position to occur.
6  Pre-
 12American Ship Building, supra, 
see also 
NLRB v. Brown Food 
Stores, 
380 U.S. 278, 288Œ289 (1965), which stresses this considera-
tion.  Of course, it may be said 
that the permanent replacements re-
tained by the employer make it im
possible for the collective-bargaining 
process to flourish.  But, 
Curtin Matheson Scientific v. NLRB, 494 U.S. 
775 (1990), which does not permit an employer to challenge majority 
status on the basis of replacements alone, suggests a contrary answer.  
Moreover, such an inference standing alone, would appear to be incon-
sistent with the employer™s right to retain permanent replacements 
under 
NLRB v. MacKay Radio & Television Co.
, 304 U.S. 333 (1938).  
While this decision seems to me to
 be inconsistent with the National 
Labor Relations Act, it is the law of the land. 
1 McClatchy Newspapers v. NLRB
, 131 F.3d 1026 (D.C. Cir. 1997), 
citing NLRB v. Insurance Agents (Prudential Insurance Co.)
, 361 U.S. 
477, 489 (1960). 
2 NLRB v. Insurance Agents
, 361 U.S. at 488. 
3 McClatchy Newspapers v. NLRB
, supra, citing 
Charles D. Bonanno 
Linen Service v. NLRB
, 454 U.S. 404 (1982). 
4 NLRB v. Katz
, 369 U.S. 736 (1962). 
5 Taft Broadcasting Co
., 163 NLRB 475, 478 (1967), enfd. sub nom. 
Television Artists AFTRA v. NLRB
, 395 F.2d 622 (D.C. Cir. 1968). 
6 The only interest the record indi
cates Respondent had in the alter-
native position was in implementing it if the final offer was not ac-
 TELESCOPE CASUAL FURNITURE, INC. 593sented not as an offer to engage in bargaining, but rather 
as an ultimatum or as a cl
ub to force the Union to accept 
the terms of the final offer, it was the antithesis of bar-

gaining and was an economic tactic which I believe un-
lawfully exceeds the limits of simply hard bargaining and 
conflicts with collective bargaining.
 7 I would deny Respondent this particular economic tac-
tic for the sake of preserving the stability and utility of 
the collective-bargaining pro
cess. Implementation under 
the circumstances of this case goes beyond merely pres-
suring the Union, and might well irreparably undermine 
its ability to bargain.  Thus, it is no response to state, as 
does the majority, that by attempting to club the Union 
into accepting its final offer,
 Respondent actually wished 
to promote agreement.
8 The means do not always justify 
the ends, and in this case the means exceeded the bounds 
and threatened the dynamics of good-faith collective 
bargaining. 
  Alfred M. Norek, Esq., 
for the General Counsel
. Nicholas D™Ambrosio, Esq. and
 Katherine M. Sheehan, Esq. 
(Bond, Schoeneck & King), 
for the Respondent
. Peter Mitchell, Esq., 
for the Charging Party.
 DECISION STATEMENT OF THE 
CASE JOEL P. B
IBLOWITZ
, Administrative LawJudge. This case was 
tried before me in Albany, New York, on May 1, 2, and 3, 
1995. The consolidated complaint here, which issued on March 
31, 1995, was based on unfair labor practice charges filed by 
International Union of Electronic, Electrical, Salaried, Machine 
and Furniture Workers, AFLŒCIO, Local 36FW (the Union) on October 13, 1994,
1 and February 21, 1995. The Union has been 
the collective-bargaining representative for certain of the em-
                                                                                            
 cepted, not in bargaining about it as 
an alternative set of terms on which 
Respondent sought agreement or impasse. 
7 At the very least,  the Respondent engaged in tactics not likely to 
facilitate arriving at a satisfactory settlement of the dispute between the 
parties, or conducive to promoting 
a sound relationship between them 
once a contract was achieved.  Surely, given its nearly 60-year bargain-
ing relationship with the Union, the Respondent would have been better 
served by pursuing a more constructive approach to achieving an 
agreement, rather than resor
ting to threats or ultimatums. 
8 The Chairman asserts that the fact
 that the Respondent used an al-
ternative position tactic in prior ne
gotiations is ﬁpositive evidence of 
the employer™s good faith.ﬂ  There is no evidence or contention, how-
ever, that the Respondent implemented its so-called ﬁalternative pro-

posalﬂ in the past, as it did here.  It is the implementation of the pro-
posal, coupled with the threat to im
plement, without intending or offer-
ing to bargain about it, that I would fi
nd to be an unfair labor practice.  
Thus, the fact that the Respondent may have made alternative proposals 
in the past has no bearing on the conduct that is at issue in this case. 
Furthermore, there is no evidence to support the Chairman™s impli-
cation that it was the Respondent™s use of this tactic in the past that was 
responsible for producing contracts be
tween the parties without a strike.  
It is just as possible that the partie
s were able to come to an agreement 
in spite of the fact that the Res
pondent made ﬁalternative proposals.ﬂ  
In any event, the fact th
at the Union may not have chosen to contest the 
use of the tactic in the past by filing unfair labor practices has no bear-
ing on this case. 
1 Unless indicated otherwise, all dates referred to herein relate to the 
year 1994. 
ployees of Telescope Casual Furniture, Inc. (Respondent) since 
about 1941. The allegations here re
late to events that occurred 
during negotiations in 1994 for an agreement to replace the 
contract between the parties effective from September 16, 
1991, to September 15, 1994. It 
is alleged that on about Sep-
tember 15, Respondent simultaneously provided the Union with 

a ﬁfinal offerﬂ and an ﬁalternative position,ﬂ also referred to as 
an ﬁimpasse position,ﬂ the latter
 of which contained substan-
tially different and more onerous 
terms than the final offer and 
which, by its terms, became operative upon the union member-
ship™s rejection of the final offe
r on September 16. It is further 
alleged that the Respondent implem
ented parts of its alternative 
position on about October 18 and that the alternative position 
contains terms relating to the wa
ges, hours, and 
other terms and 
conditions of employment of the unit employees and is a man-

datory subject for purposes of 
collective bargaining, and that 
Respondent implemented it at th
at time without affording the 
Union an opportunity to bargain with respect to this conduct 
and the effects of this conduc
t and without a valid impasse having been reached on this
 alternative position. 
It is further alleged that a strike that was engaged in by cer-
tain of Respondent™s employees commencing on about Sep-
tember 17 was caused or prolonged by these unfair labor prac-
tices of Respondent, the implem
entation of the alternative posi-
tion, and that although certain of
 these striking employees made 
unconditional offers to return to work on about February 16, 
1995, the Respondent has refused 
to reinstate them to their former positions. By this conduct 
Respondent is alleged to have 
violated Section 8(a)(1)(3)(5) of the Act. 
FINDINGS OF FACT
 I. JURISDICTION
 Respondent admits, and I find, th
at it has been engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
II. LABOR ORGANIZATION STATUS
 Respondent admits, and I find, that the Union has been a la-
bor organization within the meani
ng of Section 2(5) of the Act. 
III. THE FACTS A. Background The Union has represented Respondent™s production em-
ployees since about 1941.  The last collective-bargaining 

agreement between the parties ran from September 16, 1991, to  
September 15, and is called the Agreement. The unit described 
therein is all Respondent™s empl
oyees, except executives, su-
perintendents, foreme
n, salesmen, office and clerical help, en-gineers, watchmen, maintenance men, firemen, checkers and 
inspectors. The parties met on about 20 occasions between July 

21 and mid-February 1995 to negotia
te an agreement to replace the one that expired on Septembe
r 15. The principal negotiators 
for the parties were Edward Young, assistant director of orga-
nizing for International Union of Electrical Workers (the Inter-
national), Leonard Rathbun, the union president, and Cathy 
Foley, union secretary, for the Union, and Richard Heffern, a 
partner at Bond, Schoeneck & King, counsel for Respondent, 
Katherine Rathbun (Rathbun), Res
pondent™s vice president for 
human resources, and Richard Vladyka, Respondent™s vice 
president of production, for the Respondent.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 594Between the end of March and mid-July, Young met with the 
Union™s negotiating committee on three or four occasions. They 
told Young of their concerns and he drafted language for con-
tract proposals and they refined this language. In addition, the 
committee members told him that in the 1991 negotiations, the 
Respondent made a final proposal with a simultaneous alterna-
tive proposal; the final proposal 
was to be available until mid-
night, but if it was 
not accepted, the terms of the alternative 
proposal would take effect. They told Young that they didn™t 
want an alternative proposal in the 1994 negotiations, and he 
said that he would advise the Respondent not to employ that 
tactic in the upc
oming negotiations. 
B. Negotiations 
All of the negotiating sessions 
prior to September 16 took 
place in the Union™s office at the plant. At the first meeting on 
July 21, the parties agreed to certain ground rules. Tentative 
agreements would not be final until agreement was reached on 
all the issues, and the Union requested a 2-day extension of the 
Agreement which expired on a wee
kday, so that it couldhave a 
weekend meeting of all its members to vote on the proposed 
agreement. Young testified that 
the parties exchanged initial 
proposals and they agreed that 
they would begin negotiations 
with noneconomic issues, and when agreement was reached on 

those issues, they would proceed to the economic issues. Some 
of the principal changes contained in Respondent™s initial pro-
posals were to seniority, cost of living, and overtime. It pro-
posed to change the seniority provision from seniority as the 
controlling factor to add ability, skill, and efficiency, and, only 
if those factors were equal, would seniority rule. Under the 
Agreement, overtime was voluntar
y and those wishing to work 
overtime placed their names on lists. 
Respondent™s initial proposal made overtime mandatory. 
Most importantly, the initial pr
oposal reduced the cost-of-living 
allowance that the employees were receiving from $6 an hour 
to $2.50 an hour. Young testified that
 at this and at subsequent 
sessions he told Respondent™s re
presentatives that his members 
were tired of giving and getting nothing back and that they 
would not agree to give backs, an
d that if Respondent expected 
the employees to give back what they were asking for, there 

would not be a contract. The part
ies also scheduled future nego-tiating sessions at this meeting. Rathbun testified in a substan-

tially similar manner a
bout this meeting. She testified that 
whereas the Union wanted to fi
rst discuss noneconomic issues 
before discussing the economic 
issues, the Respondent replied 
that they would agree to that approach as much as possible, but 

that their flexibility on noneconomic issues would depend 
largely upon progress on the economic issues. After the parties 
exchanged initial proposals, Y
oung said that the negotiations 
were going to be very difficult. 
The next bargaining session occurred on August 2. Young 
testified that he told Heffern that their proposed change in the 

seniority provision was an emot
ional issue, and Heffern told 
him that if the economics were right, the seniority proposals 
would not be in the contract. Heffern then said that at the con-
clusion of the negotiations ther
e would be two offers; a final 
offer and an alternative offer which is meant to run the plant in 

case of a strike, but if everything fell into place, that would not 
be a problem. Young advised Heffern not to use an alternative 

offer because the Union considered it to be a threat, and Hef-
fern said that he had used it in the past. Young then asked Hef-
fern to withdraw the proposed 
change in the overtime proposal 
which would have required mand
atory overtime. Rathbun said 
that Respondent needed more flexibility with seniority in mak-
ing job assignments and transfers in order to remain competi-tive. Young took a ﬁvery firm positionﬂ against any change in 
the seniority provision, and Heffern said that if the economics 
fell into place, seniority would 
not have to be changed in the 
new agreement. Seniority was ne
ver discussed again at any of 
the subsequent bargaining sessions
. Rathbun testified that at 
this meeting Young wanted to limit the discussions to none-conomic issues while Heffern wanted to discuss both areas. 
Heffern said that at the conclusion of the negotiations the Re-

spondent was going to be formulating an alternative position to 
propose to the Union in the event that they were forced to oper-
ate the plant without 
a contract. Young said only: ﬁI™d advise 
you not to do that.ﬂ The parties agreed that bargaining would 
conclude on September 15 and the Union would have until 
September 16 to present the offer to the membership. She testi-
fied further that Respondent™s 
initial proposal on seniority was 
the provision in the Agreement, 
but adding ability, skill, and 
efficiency, so that only if those three qualities were equal 
among the employees involved, 
would seniority control. 
Rathbun explained to the Union™s committee that Respondent 
had a lot of problems with efficiency and flexibility because of 
the existing seniority provision, a
nd that it needed flexibility in 
assigning the best employees to certain jobs, but the Union 

representatives stated that they were adamantly against any 
changes in seniority. Heffern said that Respondent™s top prior-
ity was financial, and that if 
they were able to get economic 
relief, they would compromise 
their position on seniority. They 
then discussed overtime, whic
h Rathbun testified was a ﬁbig 
issueﬂ over the prior 3 years. During the prior negotiations the 

Union had proposed a system of
 lists which employees signed 
depending on when they were willing to work overtime. Once 

employees were on a list they were expected to work overtime 
during the designated period, absent a good excuse, and had to 
provide written notice to be re
moved from a list. This system 
was adopted in the Agreement, but the Respondent did not  find 
it very effective: ﬁIt was an administrative headache,ﬂ and they 
often could not fill jobs that needed filling. At this meeting, the 
Respondent proposed to stay with the lists, but if the list was 
exhausted, they would have th
e ability to assign overtime in 
reverse order of seniority. The Union was not happy with this 

proposal, but subsequently, the Respondent changed its over-
time proposal in a manner that sa
tisfied the Union, and agree-
ment was eventually reached on the overtime issue. Heffern 

testified that at this meeting he said that the negotiations were 
crucial to the Respondent because of the difficult competitive 
situation that it was facing, and that they were going to ask the 
employees to take substantial wa
ge cuts as well as other non 
economic changes, but that if 
the economics fell into place, 
then the noneconomic issues su
ch as overtime and seniority 
would be withdrawn. He also said that there would be a final 
offer and an alternative offer, and Young simply said that he 
would advise him not to do that. Young did not say anything 
about a threat or that an alternative position would create a 
problem in reaching an agreement. 
At the request of Ron Anderson and Lou Dudek, two repre-
sentatives of the International, a meeting took place on August 
26 attended by Anderson, Dudek,
 Rathbun, Vladyka, and Hef-
fern. Anderson and Dudek said that they knew that the Respon-
dent was asking for reductions and they asked what their bot-
tom line was. Rathbun and Heffern told them that they could 
 TELESCOPE CASUAL FURNITURE, INC. 595not tell them exactly what their bottom line was, but they gave 
them a general idea of their competition and their need for cost 
reductions and the difficulty they
 were encountering with the 
existing seniority and overti
me provisions. Anderson and 
Dudek said that they might have to take a strike because they 
were asking for a lot. 
Very little was accomplished 
at the next meeting on August 
31.2  At this meeting, Heffern repeated that if the economic 
issues were agreed to they would drop their proposal on senior-

ity and the Union gave the Re
spondent a counter proposal. The 
next meeting took place on Sept
ember 1 and there was substan-
tial discussion at this meeting 
on pension and overtime. Under 
the Agreement, Respondent paid 6.5 percent of payroll to cover 
its defined benefit plan.  Admittedly, the pension plan, at that 
time, was overfunded, but ther
e was a major disagreement 
about the amount of the overfunding; the Union wanted to use 
the overfunding to increase bene
fits. Young testified that pen-sion was an important issue to the Union because the member-
ship is an older membership with, on the average, over 20 
years™ seniority and over 50 years 
of age, but that Heffern said 
that pension was an economic issue that they would discuss 
when they complete the noneconomic issues. Heffern also said 
at this meeting and at subsequent
 meetings that he was anxious 
to begin discussions on the economi
c issues because he felt that 
when they were settled, many of the noneconomic issues would 
fall into place. 
The next bargaining session occurred on September 6; the 
principal subject discussed was overtime. Very little was ac-
complished at this meeting. The parties met again the next day 
and again principally discussed ove
rtime. Heffern said that he 
wanted to discuss the economic issues, but Young said that the 
International had a policy of not discussing economics with an 
employer looking for concessions until the Union™s accountants 
looked through the employer™s financial records. The parties 
met again on September 8; Heffern gave Young a summary that 
he had prepared on the status of bargaining on each article of 

the Agreement and the parties then discussed this summary. 
Respondent proposed changing its health plan; under the 
Agreement, the Respondent was 
paying 16.3 percent of payroll 
to the International for its hea
lth benefit plan. Respondent sub-
stituted the CHP Northcare Plan (CHP) and had a representa-

tive of CHP present at the meeting to answer any questions of 
the Union. In addition, Heffern proposed changing the pension 
plan to a defined contribution plan, and he told Young that 
Respondent was preparing a summary of how each employee 
would be effected by the plan, but it would not be available 
until the next meeting, which took place on September 13. 
The Union had a membership meeting on September 12, at-
tended by between 100 and 150 employees. Young summarized 
Respondent™s positions on some of the more difficult issues. 
One of the employees, Lawrence
 Holcomb, asked if the Union was going to be under the threat of an alternative proposal dur-
ing these negotiations as they had been in the past. Young re-
sponded that he had asked Respondent not to present an 
alternative proposal during thes
e negotiations, but he was under 
the impression that they were going to do so anyway and that 

he considered it an unfair labor practice. Young then explained 
to the members the difference between an economic strike and 
an unfair labor practice strike.  At the conclusion of the meeting 
                                                          
 2 The annual plant shutdown took place between the meetings of 
August 2 and 31. 
the members gave the negotiating committee a unanimous vote 
of confidence. 
The parties next met on September 13. The principal subject 
discussed was the Respondent™s 
proposal to substitute CHP for 
the Union™s health plan and they gave the Union some docu-
ments purporting to show that the employees would be better 
off with CHP. The Union objected to the fact that CHP would 
not cover dental or optical cost
s, and would eli
minate coverage 
for retirees between the ages of 62 and 65. Rathbun testified 
that at this meeting they info
rmed the Union that beginning on 
January 1, 1995, CHP was going to
 change from being solely 
an HMO with managed care and would provide a ﬁpoint of 
service planﬂ wherein the employees could choose their own 
physicians. The Respondent propos
ed to fund CHP coverage 
for the employees, and those who 
elected to have the traditional 
point of service coverage, woul
d pay for the difference. That 
satisfied some of the Union™s objections.  The Respondent then 
proposed to change the pension plan to a defined contribution 
plan with a 4-percent contribution rather than the 6.5 percent 
they were then contributing for the defined benefit plan.  Young 
rejected this proposal, stating that his membership had given 
him a mandate to keep the exis
ting pension plan. Rathbun testi-
fied that Heffern then asked Young if they were at impasse on 

that issue and Young said that they were. Heffern testified that 
he asked Young why he had not gotten back to him on Respon-
dent™s pension proposal and Young said: ﬁWe did get back to 
you. It™s no.ﬂ Heffern said: ﬁI
t looks like we™re at impasse on 
thatﬂ and Young said yes. Respo
ndent again proposed a change 
in the overtime provision to require mandatory overtime. At the 
conclusion of this meeting the Un
ion gave Respondent its first 
economic proposal, which included a 51-cent increase in the 

cost of living and a substantia
l, though unspecified, wage in-
crease; the meeting concluded so that Respondent™s representa-
tives could look over the Union™s proposal. 
On the morning of September 14, representatives of CHP 
met with the union committee to an
swer any questions that they 
had. The parties then met, 
beginning shortly 
after noon time. 
Heffern said that he would present the Union with a final offer 
on the next day and that it 
would not contain Respondent™s 
proposed changes in seniority. He also said that Respondent 

wanted to pay less to new employees than to current employees 
and that if the Union insisted 
on maintaining the defined benefit 
pension plan, he would have to 
look for further cuts elsewhere. 
Heffern also told the union committee that along with the final 
offer he would give them an alternative offer; if the Union did 
not accept the final offer then the alternative position would 
take effect so that they could 
operate the plant in case of a 
strike. 
The final meeting before the co
ntract expiration date was on 
September 15. Heffern began the meeting by giving Young a 
copy of a letter dated Septem
ber 14 that Respondent gave to 
each of its employees. Basically, the letter states that it needs 
the give backs in order to reduce costs so that it can be competi-
tive and remain in business. Young testified that the meeting 
began with a discussion of health insurance. Young said that if 
they proposed a change in health insurance, they should have 
done it earlier to give him adequa
te time to investigate the plan 
since the employees would be going from a traditional plan to 

an HMO. He asked to have until January 1, 1995, to investigate 
CHP and to see if the International™s plan could compare, and 

the parties agreed to that. Heffern said that he would have a 
final offer for the Union later in the day. At that time, the state 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 596mediator appeared and the pa
rties separated and negotiated 
through the mediator. It was on this day that the Union pre-
sented its second proposal on wa
ges. As it had previously pro-
posed, it called for an increase in the cost of living to $6.51 and 
to unfreeze the cost of living so that it could rise during the 
term of the contract, and called for a 2.5-percent increase in 
wages. Sometime later that day, the Union offered to reduce 
this proposed wage increase to 
2 percent. At about 10:25 p.m. 
that day the Respondent gave the Union their final offer, to-

gether with a box containing about 150 copies of the alternative 
position. The alternative position 
is entitled: ﬁPosition of Tele-
scope Casual Furniture, Inc. if final offer is rejected by Local 

36 membership.ﬂ Heffern said that the final offer would be 
good until midnight the following da
y and, after that, the alter-
native offer would be in place. Young replied that he didn™t 

give them much to work with and that he didn™t expect the offer 
to be accepted. He also said that as far as he was concerned, the 
alternative offer did not exist. He
 may also have said that he 
was only going to present the final offer to the union member-

ship. 
Rathbun testified that at the 
September 15 meeting, the par-
ties agreed that the Union would have until January 1, 1995, to 
match the CHP Plan and that until then the existing health 
benefit plan would remain in effect. If there was a dispute as to 
the comparability of the plans, expedited arbitration would 
make the final determination. On that day, the Union presented 
its economic proposal providing for an increase in the cost of 
living from $6 to $6.51, unfreezing it, and providing for a 2.5-percent wage increase, which was reduced later that day to 2 

percent. Respondent™s final offer deleted their demands on 
seniority and modified their 
demands on overtime. Respondent 
also moved on its pension plan (as tied to the cost of living 

change); for those employees who wanted to stay with the de-
fined benefit plan, the cost of living would be 3 percent; for 
those who were willing to have the defined contribution plan 
proposed by the Respondent, cost of living would be 3.25 per-

cent. In addition, at that meeting the Respondent agreed to 
change the pay day from Friday to Thursday. There was also 
agreement on the terms of the 
proposed agreement; it would be 
a 3-year contract with a reopener 
for wages, cost of living, and 
pensions. At 10:25 that night, the Respondent gave the union 
committee its final proposal togeth
er with a box containing the 
alternative position; Young said th
at he was not interested in 
the alternative position. 
The Union held a meeting on September 16 to discuss and 
vote on Respondent™s final offer. The meeting began at about 4 
p.m. with approximately 158 empl
oyees attending. Earlier that 
day, the Union had made copies
 of Respondent™s final proposal 
and distributed them to the employees at the plant, so that when 
they arrived at the meeting, most
 of the employees had the final 
proposal. The Union had additional copies at a table for any-

body who had forgotten to bring it. Also on the front table was 
the box containing copies of the alternative position that Re-
spondent had given the Union on the prior evening. Young 
summarized the relevant portions
 of the final proposal and an-
swered questions from the members; he told the members that 

the proposed reduction in the cost of living would cost them 
$120 a week and the membership re
acted angrily. He
 also said that copies of the alternative position were on the table for any-
body who wanted it, but that no action was required on the 
alternative proposal because it was worse than the final pro-
posal. He then told the members that the committee recom-
mended that the final proposal be
 rejected and he turned the 
meeting over to Leonard Rathbun for the vote. There was a 
motion that a secret ballot be di
spensed with and that the vote be by a show of hands, and 
that motion passed unanimously. 
Leonard Rathbun then asked all 
those opposed to the contract to stand, and everyone in the room stood up. He then asked all 

those in favor of the contract 
to stand, and nobody stood up. 
Since the final proposal was rej
ected, the meeting was turned 
over to the picket captains for assignment of picket duty. 
Young had ﬁgenericﬂ picket signs saying that the workers were 
on strike for better wages and working conditions, but he told 
the members that he needed some volunteers to place stickers 
over these signs to state that th
e strike was caused by Respon-
dent™s unfair labor practices, and 
they did so. The signs used by 
the Union during the strike stated: ﬁEMPLOYEES OF 
TELESCOPE-STRIKE-BECAUSE OF COMPANY UNFAIR 
LABOR PRACTICES-LOCAL 36 IUE, AFLŒCIO.ﬂ Young 
then went to Respondent™s plan
t and told Heffern and Respon-
dent™s owners of the vote agai
nst Respondent™s final proposal. 
Heffern walked him to his car and told Young that he didn™t 
think that the final offer would be approved since they were 
asking for a lot. Young told Heffern that the Union had room to 
move and they should meet to settle the dispute. Young also 
testified that prior to the meeting that day, the Union removed 
its files from its office at the plant because they were recom-
mending that Respondent™s proposal
 be rejected and felt that 
there would probably be a strike and they would not be able to 

get into the plant to get their files.  
Ralph Hoyt, a long term employee of Respondent who went 
on strike on September 16, and has not yet been recalled to 
employment by Respondent, at
tended the September 16 union 
meeting. He testified that th
e floor was given to Young, who discussed the different provisions of Respondent™s final pro-
posal and there was a lot of di
scussion on these subjects. Young 
told the members that copies of Respondent™s alternative posi-
tion were in a box on the  table if they wanted it, but it was 

worse than the final proposal. The standing vote was unani-
mous to reject the final proposal. They then put unfair labor 
practice signs on the picket si
gns and distributed them. David 
Morris, also a striking employee of Respondent who has not 

been recalled to work, testifie
d similarly that Young explained 
the terms of Respondent™s final pr
oposal and said that there was 
an alternate proposal, which was worse than the final proposal, 
and would take effect
 at midnight if the final proposal was re-
jected. There was some angry reactions to the terms of the final 
proposal and some employees said 
that they would not agree to 
any give backs. Everybody at the meeting stood up to signify a 
vote against accepting the Res
pondent™s final proposal. After 
the vote, they put stickers on the 
picket signs. Earlier that week, 
he and other employees removed some of their personal posses-
sions from the plant because they anticipated that there would 
be a strike and that they would be unable to get into the plant to 
retrieve them. 
Bonnie Mullen, an employee of Respondent who went on 
strike with the Union and returned to work on November 14, 
testified that a few days prior to the beginning of the strike, the 
union secretary and steward told 
her that negotiations were not going well and it appeared that there would be a strike. They 
told her to remove her persona
l items from the plant because it 
looked like they would not be returning. When she entered the 
September 16 union meeting, people were yelling, ﬁStrike, 
strike.ﬂ Young spoke about the pr
ovisions in Respondent™s final 
 TELESCOPE CASUAL FURNITURE, INC. 597proposal: ﬁHe more or less said that the contract was a piece of 
garbage.ﬂ  He said that the pr
oposal was bad, ﬁthe second one 
was even worseﬂ and they didn™t even want to see it. The prin-

cipal reaction from the members during the meeting was that 
they didn™t want to take a cut in their pay. The vote was unani-
mous to reject the proposal. She picketed at the beginning of 
the strike wearing a hat that sa
id, ﬁNo more give backs.ﬂ In addition, she attended some union meetings during the strike 
where the principal sentiment expressed by the members was 
that they were not going to accept a pay cut. John Hayward, 
who is employed by Respondent, 
but did not participate in the 
strike, testified that during the fe
w days preceding the strike, he 
observed employees removing pers
onal items from the plant. 
He testified that at the September 16 meeting Young said that Respondent wanted to take $3 an 
hour out of their pay and that 
the proposal was a bunch of garbage. He also said that there 
was another offer, but it wasn™t
 even worth looking at. Mem-
bers of the audience were yell
ing ﬁstrikeﬂ and ﬁno more give 
backs.ﬂ In addition, people were wearing T-shirts and buttons 
that said, ﬁNo Give Backs.ﬂ Steven Shaw, an employee of Re-
spondent who went on strike on 
September 16 and returned to 
work on December 14, testified that on September 16 he ob-

served fellow employees packing 
up personal items at the plant. He attended the September 16 
meeting which was presided 
over by Young and Leonard Rathbun. They said that the cut in 
the cost of living would be $2.75 an hour and they discussed 
pension and insurance as well. On
e of them said that there was 
not to be any more give backs. The membership vote to reject 
the proposal was unanimous. 
On September 23, there was a 
less formal meeting proposed 
by the mediator. Young, Leonard Rathbun, and Clement at-
tended for the Union and Heffern, Rathbun, and Vladyka at-
tended for Respondent. Young tes
tified that he understood the 
purpose of this meeting was to 
set dates for subsequent meet-ings, so he did not bring his committee with him. When they 
arrived, Heffern said that he wanted to make some changes in 

his final proposal; the cost of living would change from $2.75 
to $3.25 and the Respondent would pay a certain amount to 
retirees living out of the area to compensate them for the re-
placement cost of health insurance, since CHP was a local op-
eration. Heffern also said that he would be willing to put the 
final offer back on the table and would be willing to move the 
money around, but that they needed the same amount of cuts. 
Young replied that he had a ma
ndate from his members of no 
give backs and that he could no
t negotiate because he did not 
have his committee with him. 
The next formal negotiation occurred on September 26. 
Young asked what it would take to settle the strike, and Heffern 
said that he would be willing to
 move things around as long as 
they got the cuts they needed; he said that the final offer was 
still available and suggested re
ductions in vacations and holi-
days to offset the cost of li
ving changes. Young said that the 

Union could not accept even half of the cuts that Respondent 
was asking for because it had a mandate from the membership 
not to accept a contract with give backs, and Heffern said that 
he could not settle for half of that amount either, they needed 
the full amount. Young testified that Heffern then asked if they 
were at impasse and Young agreed 
that they were. Heffern then 
said that they were at their alternative position. Heffern then 
noted two modifications to the alternative position; the increase 
from $2.75 to $3.25 in the cost of living and paying retirees a 
cash equivalent for health insurance coverage. Heffern asked 
Young if he had any questions about the alternative positions 
with those changes and Young said that he didn™t. That was the 
extent of the meeting. 
By letter to Young dated October 3, Heffern stated, inter 
alia: 
 Please be advised that Tele
scope intends to implement 
part of the alternative position that took effect when Local 
36 rejected Telescope™s final offer on September 16, 1994. 
The Company intends to begin 
using replacements as of 
October 17, 1994 and will im
plement the following provi-
sions for replacements or any employees who return to 
work: 1. The $2 per hour cost-of-living allowance for em-
ployees hired after Septembe
r 16, 1994. Any striking em-
ployees who return to work will be paid a $3.25 per hour 
cost-of-living allowance. . . 
4. Effective November 1, 1994, the medical, life and 
disability insurance coverage
 described in Appendix ﬁ1ﬂ 
of this letter will take effect for employees working after 

that date and for retirees. 
5. The Company will implement the modifications to 
the seniority provisions as ou
tlined in the alternative posi-
tion statement of September 15, 1994. 
7. The Company will implement the revised overtime 
provision described in its alternative position statement of 
September 15, 1994. 
If you have any questions co
ncerning this letter, or 
would like to meet to discuss the Company™s plan to im-
plement the provisions described herein, please let me 
know. There was a union meeting on Oct
ober 9. Prior to this meet-
ing, the Respondent sent the empl
oyees a letter dated October 5 
stating, inter alia:  
 Telescope™s representatives
 met with Local 36™s nego-tiating committee on September 26 to see if the parties 
could reach an agreement and end the strike. When the 
meeting started the Company™s final offer of September 15 
had expired and was no longer on the table. Instead, the 
Company™s position was set forth in the alternative pack-
age that took the place of the final proposal once it had 
been rejected. 
During the meeting of September 26, we told the Un-
ion negotiating committee that as long as the Company 
could realize the cost savings that it needed we would be willing to restructure our final offer. The Union™s negotiat-
ing committee once again rejected the final offer or any at-
tempt to take other steps to provide the savings that the fi-
nal offer represents. In fact, the Union negotiating com-
mittee said it would not agree to any ﬁgive backs.ﬂ No fur-
ther meetings have been scheduled. 
Telescope is committed to continuing its operations. 
We want to do so with our current employees and do not 
want to hire replacement employees. As a result, by this 
letter we are offering you the chance to return to work un-
der the conditions described in 
the enclosed letter that was sent recently to [Young]. 
If you do not return to work by October 17, 1994, 
Telescope will begin to hire 
replacements so that opera-
tions can be continued. The de
cision to return to work is 
up to you, and you will not be discharged or disciplined 
for not returning to work. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 598Young testified that the union 
meeting was ﬁhotﬂ and ﬁemo-tional.ﬂ  One reason was that the work force was an older, more 
senior, work force and seniority was an important issue for 
them. The members expressed displeasure at Respondent™s 
letter and ﬁwere unwilling to accept anything that took away 
their seniority, just impossible to settle the contract after that.ﬂ 
The members voted unanimously not to return to work under 
the alternative proposal and gave the negotiating committee a 
vote of confidence. 
Heffern testified that he received a telephone call from the 
mediator on October 12, suggesting a meeting of the parties. 
Heffern asked the mediator if the Union had changed its posi-tion on no give backs, and he said that he didn™t know. Heffern 
called Young and told him of his conversation with the media-
tor, and asked if he had changed his position on no give backs. 
Young replied that he had not; in fact the membership™s posi-
tion had hardened as they got closer to eligibility for unem-
ployment benefits. On about Oc
tober 18, Respondent resumed 
production with replacement workers and some returning em-

ployees. 
The next bargaining session occurred on December 8. The 
meeting opened with the Respondent giving the Union the 
names of the employees who we
re eligible for Christmas bo-
nuses. Young then asked if the pe
nsions had been frozen yet, 
and Heffern said that they had not, but that they intended to do 
so and that they were not contributing any more money.  Young 
then asked about seniority, and Heffern said that Respondent 
did not intend to fire replacement workers in order to make room for the strikers. Young asked how many job openings 
there were, and Heffern said about 
fifteen to twenty in scattered 
classifications.  Young said that he
 could not settle with only 15 
to 20 workers returning, and the meeting ended without any 
other subjects discussed. The next meet
ing, which was re-
quested by Young, took pla
ce on January 5, 1995, and was 
attended by him, Heffern and th
e mediator. Young told Heffern 
that the Union ﬁhad room to move on the economicsﬂ and that 
the committee had ﬁsoftenedﬂ on the cost of living issue. He 
said that as long as the Union 
was assured that the pension was 
sound, the parties could use th
e pension™s overfunding (which, 
again, the Union valued at a much higher figure than Respon-
dent) to settle the strike. He also said that he needed all the 
strikers returned, but that if the Respondent would reinstate at 
least half of them, that might settle the matter. Heffern re-
sponded that he was a little late; if the Union had indicated a 
willingness to settle on that basis earlier, it might have settled at 
that time. However, the plant 
was running well and they were 
happy with production, but he would tell his principals of his 
comments. Heffern subsequently spoke to Respondent™s offi-
cers, who said that they would not ﬁsacrificeﬂ the replacement 
workers in order to settle the strike. 
The next meeting occurred on February 7, 1995. In addition 
to the usual attendees, William 
Bywater, international presi-
dent, who had requested the m
eeting, Peter Mitchell, Esq., 
counsel for the International, 
and Dudek attended for the Un-
ion. Bob Vanderminden Sr., one of the principals of Respon-
dent, attended as well. The princi
pal subject discussed at this 
brief meeting was the possibility of using the pension™s surplus 
to fund early retirement for some of the strikers which, together 
with reinstating some strikers, it was alleged, could settle the 
strike. Respondent™s representative
s said that they were aware 
that there was a surplus, but they were not sure of the amount, 
which their accountants were a
ttempting to determine. They 
said that by the next meeting, they would notify the Union of 
the amount of the overfunding of
 the pension plan. Vandermin-
den then told the union representatives that he would not termi-
nate the replacement workers in order to settle the strike. 
The final meeting took place on February 16, 1995. Young 
testified that Heffern said that the Respondent™s accountants 
had determined that the fund 
surplus was about $300,000, and 
that if they offered early retirement a deficit would result. 
Mitchell said that they did not agree with those figures; they 
determined the surplus to be about $1.7 million, which would 
be enough for early retirement a
nd have some money left over. 
Vanderminden repeated his comm
itment to the strike replace-
ments and said that he would not
 terminate them to make room 
for the strikers. He also said that he wanted to keep the senior-
ity language because it was worki
ng well. He said the criteria would be ability, skill, and effi
ciency, and seniority would be 
the last factor, not the controlling factor. Vanderminden then 
added an additional factorŠattitude, and Heffern referred to 
attitude on one occasion as well. Rathbun said that they would 

take back a ﬁclean nosedﬂ striker over a marginal replacement 
worker. Vanderminden said that there were about 20 openings, 
and there would soon be more when they got rid of some of the 
marginal replacement workers. Bywater proposed that after 
Respondent™s summer layoff, th
ey rehire employees on the 
basis of seniority. Rathbun refused to do this and said that  they 

would be put on a preferential hiring list. Leonard Rathbun then 
gave Heffern a letter dated February 15, 1995 (actually, it 
should have been dated February
 16, 1995) to Rathbun, stating: 
 Local 36 of the International Union of Electronic, 
Electrical, Salaried, Machine and Furniture Workers 
hereby accepts the final offer of Telescope Casual Furni-
ture dated September 15, 1994. As to the proposal con-
cerning Article 13.1, cost-of-l
iving, and Article 31, pen-
sion, Local 36 agrees to, and accepts, the continuation of 

the defined benefit plan. Therefore, the cost of living 
amount under Article 13.1 will be $3.00 per hour, for em-
ployees employed as 
of September 15, 1994. 
As to the proposal concerning Article 33.1, insurance, 
Local 36 accepts the Company™s insurance proposal dated 
September 13, 1994, incorporat
ed in its proposal of Sep-tember 15, 1994. 
As to the proposal concerning Article 37, the Local ac-
cepts the Company™s proposal for a three year agreement. 
This agreement and acceptance is effective immedi-
ately. On the basis of this acceptance, IUE Local 36 

hereby terminates its strike against Telescope Casual Fur-
niture and immediately and unconditionally offers to re-

turn to work. 
 Heffern read the letter and said that it was not unconditional 

because the final offer was not on the table. Although the Un-
ion disputed this, they prepared another letter which they gave 
Respondent:  Given the position taken by Mr. Heffern on behalf of 
the Company this morning in response to the letter pre-
sented by Local 36, while we do not agree with that posi-
tion with respect to the Company™s final offer of Septem-
ber 15, 1994, the Local will pursue this matter with the 
National Labor Relations Board. 
Local 36, on behalf of the Local and all its members, 
unconditionally and unilaterally offers to return to work 
effective immediately. 
 TELESCOPE CASUAL FURNITURE, INC. 599On that day, the membership authorized that the strike be ended 
and the strike and picketing ended on that day. The parties 
stipulated that no strikers had been recalled to work by Re-
spondent since February 16, 1995,
 and that Respondent had no 
new hires since that date. 
Rathbun testified, like Young, that the February 16, 1995 
meeting began with a disagree
ment over the amount of over-funding in the pension. The Union proposed taking back the 
strikers by seniority, and felt th
at it would be easier to do that 
after the summer shutdown, and 
they responded that strikers 
would be returned based on ability,
 skill, efficiency, and senior-
ity. Rathbun said that at the conclusion of the shutdown, she 
would first recall those currently
 working, and then recall the 
strikers for whatever openings that she had. She referred to 
ﬁcleaned nosed strikersﬂ to differentiate them from strikers who 
had engaged in picket line mi
sconduct over the prior 5 months. 
Vanderminden mentioned attitude, and she and Heffern ﬁcov-

ered for himﬂ because he is usually not involved in contract 
language, and said that they meant 
ability, skill, and efficiency. 
She testified that after Vande
rminden mentioned attitude, Mitchell remarked that it was a 
regressive position and that the 
parties were moving further apar
t. Rathbun answered that they 
were not making a new proposal; the factors were still ability, 
skill, and efficiency. Heffern also testified that there was a dis-
pute over the amount of the surplus in the pension that could be 
used for an early retirement pl
an; Respondent calculated it as 
about $360,000 and the Union calculated it as about $1.7 mil-
lion. During the discussion of the proposed reinstatement of 
strikers, Vanderminden used th
e term ﬁattitudeﬂ and Mitchell 
said that it seemed that the parties were moving further apart. 
Rathbun responded that they we
re not changing their proposal, 
they were still talking about the same criteria that was in their 
alternative position. During the meeting, Bywater said that 
seniority had to be a major factor in reinstatement, but by the 
end of the meeting Bywater said that it was the only factor. 
When the Union handed him the initial offer to return, he an-
swered that it was not an unconditional offer to return because 
the final offer referred to therei
n was no longer on the table. 
C. The Principal Issues Separating the Parties 
The principal issues that prevented the parties from reaching 
an agreement herein were the 
proposed cuts in the cost-of-
living allowance given to the employees, the pension plan, 

seniority, health insurance, and overtime. 
Clearly, the most emotional 
issue here was Respondent™s proposal to reduce the cost-of-living allowance. Rathbun testi-
fied that the Respondent is engaged in a highly competitive 
industry, with most of its co
mpetition in substantially lower 
wage areas of the United States as well as the Far East and 
Mexico, and they lost money in 9 of the prior 10 years and had 
to find ways to reduce their costs in order to remain competi-
tive. During the term of the Agreement, Respondent™s health 
insurance costs increased from 11 to 16.3 percent of payroll and 
the cost-of-living allowance increased to $6 an hour, while their 
competition became tougher. In 1992, 1993, and 1994, Re-
spondent supplied the Union with copies of its financial state-ments for these years in order to support its claims of economic 

difficulty. As it entered th
e 1994 negotiations, Respondent™s 
overall wage and benefit cost
 was $19.75 an hour, while its 
competitors comparable cost was $6 to $8, or less. Respon-

dent™s initial proposal was to reduce the cost-of-living allow-
ance from $6 an hour to $2.75 an hour in order to be more 
competitive. The Union never accepted the Respondent™s 

statements that it was losing 
money; Young replied that the 
Union had heard that plea before, and that any family owned 

business that could not lose m
oney on paper should fire their 
accountants, and Young rejected 
the proposal to decrease the 
cost-of-living allowance, stating that they would not agree to 
any contract with give backs. 
Young testified that by September 15, the sole remaining 
significant disputes were eco
nomics, and the principal eco-
nomic dispute was over the propos
ed cut in the cost-of-living 
allowance. During the negotiations, the Respondent argued that 
it needed economic relief, referred to competitors with lower 
labor costs, and provided the Union with its financial state-
ments for the prior 3 years. After reviewing these records, the 
Union™s accountant told him that since it was a family owned 
business, he expected that the records would show that it lost 
money and, during negotiatio
ns, Young told Heffern and 
Rathbun that they had not convinced him that they had a prob-
lem. During the Union™s member
ship meetings prior to, and 
during, negotiations, the members told him that they did not 
want a contract with give backs,
 but never said that they would 
not accept a contract with give backs. During negotiations, his 
ﬁbargaining postureﬂ was that he had a mandate from the mem-
bership of no give backs and that he would not agree to any 

give backs, and that if the Re
spondent expected the Union to 
give back what there were asking, there would not be a con-
tract. He also said that they were losing their credibility because 
they cry poor in every negotiation, and eventually, people stop 
believing them. He said that he did not believe that the re-
quested give backs were warrant
ed and that the Union would 
not agree to a contract with give backs. Beginning in late Au-
gust and September, union members began wearing shirts and 
buttons stating no give backs, and the union office at the plant 
had a sign with the words Give Backs containing a circle with a 
slash through it.  Seniority and 
pensions were also emotional issues during the negotiations because the work force was an 
older more senior work force. Respondent proposed changes in 
the seniority provision because its experience under the 
Agreement established that it n
eeded more flexibility in job 
assignments. Seniority was utili
zed in job bidding, overtime, 
layoff, and recall, and Respondent
 proposed to change the ex-isting seniority provision to add skill, efficiency, and ability, 
and, if all those were equal, on
ly then would seniority rule. The 
Union was opposed to any change in seniority, and indicated 
that it would not agree to any contract containing the proposed 
changes in seniority. During the negotiations, Heffern told the 
Union ﬁthat if the economic con
cessions fell into place we 
might withdraw the seniority 
provisions,ﬂ and Respondent did 
withdraw these seniority provisions
 in its final offer. Heffern 
testified that the principal discussion about seniority took place 
at the first two bargaining sessions. Rathbun testified that there 
had been discussions prior to the 1994 negotiations about 
changing the pension plan. The parties knew that the pension 
was overfunded and Respondent felt that the 6.5-percent con-
tribution was excessive, and wanted to change from a defined 

benefit plan to a defined contri
bution plan. On September 8 the 
Respondent made its initial pr
oposal on pension, proposing a defined contribution plan with the pension contribution reduced 
from 6.5 to 4 percent. The Union refused to accept any change 
in the pension plan. The Respondent provided the Union with a 
summary for each bargaining unit employee comparing their 
pension benefit under a 401(k) plan as against the defined bene-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 600fit plan to show that, in almost every case, the employees were 
as well off, or better off, wi
th their proposal, but the Union 
ﬁdidn™t want to talk about a defined contribution plan.ﬂ 
Rathbun testified that in its fi
nal offer: ﬁWe backed off the 
defined contribution plan in 
order to get an agreement.ﬂ 
Overtime was also an emotional issue which was exacer-
bated by a recent arbitration on the subject. The Agreement 
provided that overtime was volun
tary and employees generally 
signed lists indicating what days they were willing to work 
overtime. Rathbun testified that
 Respondent™s experience with 
this procedure was that it was clumsy and was not an efficient 

or effective manner of obtaining employees for overtime work 
and ﬁit was an administrative 
headache.ﬂ Respondent™s initial 
proposal on this subject called for mandatory overtime. There 
was substantial discussion about this subject, and in its final 
proposal Respondent withdrew the proposal to make overtime work mandatory, and returned to th
e lists, but with job classifi-
cations added. They also changed the number of days that em-
ployees had to get on or off the lists; the Union was satisfied 
with this and Rathbun believes th
at there was agreement on this 
portion of the final offer. 
Rathbun testified that Respondent
 has been part of the Un-ion™s health benefit plan for many years. During the prior nego-
tiations, Respondent agreed not 
to press for any health insur-
ance change if the Union would 
provide it with copies of the 
paid claims under the plan.  She testified that the Respondent 
tallied these claims and they 
confirmed what employees had  
been telling her about the insuran
ce; that considering the cost of 
the coverage, 16.3 percent of pa
yroll, employees™ out of pocket 
costs were higher than they s
hould have been, and Respondent 
gave the Union the compilation that it had prepared. The Re-
spondent proposed CHP because it could provide equal or bet-
ter coverage for the employees, for about the same cost. They 
considered CHP a perfect fit, because Respondent is located in 
upstate New York, close to the Vermont border and employs 

both New York State and Vermon
t residents, and CHP resulted 

from a merger of CHP, a Vermont operation, with Northcare, a 
New York State operation. The Union complained that CHP 
did not provide dental or optical coverage, and Rathbun replied 
that the existing dental and op
tical coverage was minimal any-
way. Another reason that Resp
ondent proposed CHP coverage 
was that although, initially, the cost was a little higher, they 
expected that it would not rise 
as fast as the costs had risen 
under the Union™s plan which rose from 11 percent in the 1988 

to 1991 contract to 16.3 percent in the Agreement.  Respondent 
arranged for a representative of CHP to be present at the Sep-
tember 8 meeting,  and he explained how the plan worked. On September 13 Respondent modified this proposal to make it 
more acceptable to its employees who were not accustomed to 
HMOs. The Respondent agreed to pay for CHP, and any em-
ployee who wished to have the more traditional coverage could 
pay for the difference in cost. The Union was receptive to this 
idea  and on September 15 the parties agreed that the Union 
would have until January 1, 199
5, to match the CHP coverage, 
with an expedited arbitration, 
if needed, to determine the com-
parability. In the meantime, the Responde
nt would continue 
with the existing coverage at the cost of 16.3 percent of payroll. 
Young testified that Respondent 
stated that they were not 
satisfied with the existing health plan alleging that employees 
were paying too much out of po
cket. His initial objections to 
CHP were that it was an HMO, while the existing plan allowed 
the employees to select thei
r own doctors and CHP did not 
provide dental or optical coverage. He also objected that he did 
not have enough time in which to compare the plans, and they 
agreed to continue the existing 
coverage until January 1, 1995, 
as described above. 
D. Comparison of the Final O
ffer and the Alternative Position 
As stated above, at the September 15 bargaining session, Re-
spondent gave the Union its fina
l proposal and, at the same 
time, brought in a carton contai
ning about 150 copies of its 
alternative position. Young initially testified that the final offer 
differed from the alternative position in many respects. There 
was a 50-cent an hour difference in the cost-of-living allow-
ance, and the Union had a choice in the pension tied with the 
cost of living in the final proposal, while in the alternative posi-tion, the Respondent had the righ
t to implement a pension plan 
if they wished to do so. Additionally, the Union had until Janu-
ary 1, 1995, to attempt to match the CHP plan in the final pro-
posal, while in the alternative 
position the Respondent could do 
anything that it pleased for an insurance plan. In the final pro-
posal, seniority stayed as it had been under the Agreement, 
while under the alternative positi
on, ﬁseniority was done away 
with.ﬂ Finally, the overtime provision in the final offer was an 

improvement over that provision in the Agreement; under the 
alternative position, overtime was mandatory. 
The cost-of-living provision in 
the alternative position states 
that it will be $2.75 an hour for all employees employed by 
Respondent as of September 15, and $2 an hour for all those 
who were hired after that date
. During extensive discussions on 
this subject during the negotiati
ons, Respondent had originally 
proposed $2.50 an hour for the cost-of-living allowance. The 
final offer proposal was for a $3-an-hour cost of living for all 
employees electing to continue 
with the defined benefit plan, 
$3.25 for all employees electing to accept the defined contribu-
tion plan, and $2 an hour for all employees hired after Septem-
ber 15.  The pension provision in 
the alternative position states: 
ﬁDelete. Telescope reserves the 
right to institute a defined con-
tribution plan.ﬂ During negotiations, Respondent often stated 
that they felt that the 6.5-percent cost of the defined benefit 

plan was too high, and on abou
t September 8 they proposed a 
defined contribution plan with a 
4-percent cost, and alleged that 
the employees would be better o
ff with this plan. In its final 
offer, the employees (apparently 
as a group) had a choice of a defined benefit plan, which would result in a $3-an-hour cost-
of-living allowance, or the 4 pe
rcent defined contribution plan, 
which would result in a $3.25-an-hour cost of living. The insur-
ance provision in the alternative position states: ﬁDelete. Tele-
scope reserves the right to offer 
life, disability, and health in-
surance benefits under an alternative plan.ﬂ As stated above, 
Respondent initially proposed to
 eliminate the existing union 
health insurance plan, and, af
ter extensive discussion about increasing costs and allegedly inad
equate benefits, agreed that 
the Union would have until January
 1, 1995, to establish that its 
insurance plan was comparable to CHP, with arbitration to 
decide any dispute on the subject
. Young testified that the plan 
that Respondent notified him that it was implementing, in the 
attachment of its letter to him dated October 3, was the same 
plan that Respondent had presented to the Union at the Sep-
tember 8 meeting, as modified 2 weeks later as it regarded re-
tirees.  
The seniority provisions of Re
spondent™s alternative provi-
sion provides basically that seniority shall prevail where, in the 
judgment of Respondent, ability, skill, and efficiency are sub-
 TELESCOPE CASUAL FURNITURE, INC. 601stantially equal. This was the 
Respondent™s initial proposal in 
the negotiations and throughout the bargaining prior to Sep-
tember 15, but it was withdrawn prior to its final proposal. Dur-
ing the negotiations, Rathbun said that they needed the pro-
posed change in seniority language for job assignments and 
transfers in order to remain flexible and competitive. The Un-
ion strongly opposed any change in seniority, and Heffern said 
that if the economics fell into
 place, the seniority proposal 
would not be in its final proposal. Young also testified that 

there was substantial discussion of overtime during the negotia-
tions. The Respondent™s initia
l proposal on overtime was to 
give it the right to assign overtime if there were insufficient 

volunteers. Respondent™s final offe
r was substantially different 
and, Young testified, was more favorable to the Union then the 
overtime provision in the Agreement in that it provided for 
more lists and made it easier for the employees to get off the 

list and to be excused from ove
rtime work. Respondent™s alter-
native position on overtime was essentially the same as its final 
proposal with two exceptions; under the alternative position 
there was no provision whereby employees could be excused 
from performing overtime work, and the Respondent could 
assign mandatory overtime if th
ere were insufficient volunteers 
on the list.  At one point during his cross examination, Young 

was asked by counsel for Respondent: 
 Q. Is it true that in all of the areas where there are any 
kind of a significant difference between the alternative po-
sition and the final offer, the proposals in the alternative 
provision had either been initially proposed or discussed 
during the negotiations? 
A. Yes, l guess. 
 Rathun testified that the alternative position had a dual pur-
pose: to induce an agreement an
d to give the Respondent flexi-
bility to operate the plant in the 
absence of agreement. As to the 
former she testified: 
 To show that we were willing to make compromises on issues 
if we could get the economic re
lief that we needed, but if we 
couldn™t and we were forced to operate the plant, we had to 

do it at substantially different benefits. 
 The Respondent had employed an alternative position along 

with a final proposal in the negotiations in 1985, 1988, and 
1991; each of those negotiations re
sulted in a contract without a 
strike. On cross examination, Young was asked: 
 Q. Is it your testimony then that agreement was not 
reached on September 16th because of the alternative posi-
tion? 
A. Is it my testimony that we didn™t reach agreement 
because of the alternative position? 
Q. That™s the question. 
A. No. 
IV. ANALYSIS There are two allegations here related to the alternative posi-
tion proposed and implemented by
 the Respondent. It is first 
alleged that Respondent implemen
ted this alternative position 
on about October 18 without affording the Union an opportu-
nity to bargain with respect to the alternative position and the 
effects of it, and without a vali
d impasse having been reached 
with regard to the terms of the alternative position, in violation 
of Section 8(a)(1)(5) of the Act. The other allegation is that the 
strike that began on September 
17 was caused and/or prolonged 
by Respondent™s unfair labor pr
actices, i.e., the proposal and 
implementation of the alternative position. 
Although there are no major credibility determinations here, 
where there are differences I would credit the testimony of 

Rathbun and Heffern over that of Young. Although I found 
Young to be an articulate and fairly credible witness, it ap-
peared to me that he was too often reluctant to make certain 
admissions especially during cross-examination. I did not no-
tice any such infirmity in th
e testimony of Rathbun and Hef-
fern. There is no allegation herein of overall bad-faith bargain-
ing on the part of Respondent. Rath
er, it is alleged that simply 
by implementing the terms of its
 alternative proposal on about 
October 18, Respondent violated S
ection 8(a)(1)(5) of the Act. 
The complaint alleges that the implementation of the alternative 
proposal violates the Act because it was implemented without 
prior notice to the Union and without affording the Union an 
opportunity to bargain about the 
conduct or the effects of the 
conduct, and because it was implem
ented at a time when there 
was no impasse in negotiations. I reject these positions and 
others implicit in these argumen
ts, and find that the implemen-
tation of the alternative position was a legitimate bargaining 
tactic herein, and did not violate the Act. 
The bargaining here that commenced in July and continued 
through the expiration of the contract into February 1995 was 
truly hard bargaining. Rathbun cr
edibly testified to the Respon-
dent™s needs for relief from the noncompetitive cost of the 
Agreement, and the need to reduce some of the costs therein. 
Young, Hoyt, and Morris similarly testified to the strong feel-
ing among the employees agains
t accepting any decrease in 
benefits, and this is equally und
erstandable. However, the evi-
dence establishes that throughou
t this period, Respondent en-
gaged in good faith bargaining with a sincere attempt to reach 

an agreement with the Union, while, at the same time, arguing 
for provisions that would allow it to remain competitive in the 
industry. By September 15, Respondent had backed down on 
many of the issues that it ha
d earlier proposed changing, such 
as seniority, overtime, health insurance and, to a lesser extent, 
pensions, provided the Union woul
d agree to its cost-of-living 
allowance proposal. The Union 
rejected this 
final proposal 
unanimously, indicating, at that 
time, that it would not agree to 
any contract containing give backs. It appears to me that on 

September 16, or at least by October 18, when the alternative 
proposal was implemented, the parties had reached a lawful 
impasse. 
Taft Broadcasting Co
., 163 NLRB 474 at 478, enf. at 
Televi-
sion Artists (AFTRA) v. NLRB
, 395 F.2d 622 (D.C. Cir. 1968) 
stated:  
 An employer violates his dut
y to bargain if, when ne-
gotiations are sought or are in progress, he unilaterally in-
stitutes changes in existing terms and conditions of em-

ployment. On the other hand, after bargaining to an im-
passe, that is, after good faith 
negotiations have exhausted 
the prospects of concluding an agreement, an employer 

does not violate the Act by
 making unilateral changes 
that are reasonably comprehended within his pre-impasse pro-
posals. Whether a bargaining impasse exists is a matter of 
judgment. The bargaining history, the good faith of the 
parties in negotiations, the 
length of the negotiations, the 
importance of the issue or issues as to which there is dis-
agreement, the contemporaneous understanding of the par-
ties as to the state of negotiations are all relevant factors to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 602be considered in deciding whether an impasse in bargain-
ing existed. [Emphasis added.] 
 In enforcing the Board™s Order, the court stated: ﬁAs we see it, 

the Board™s finding of impasse reflects its conclusion that there 
was no realistic possibility that continuation of discussion at 
that time would have been fruitful.ﬂ In 
Hi-Way Billboards, Inc., 206 NLRB 22, 23, the Board stated: 
 A genuine impasse in negotiations is synonymous with a 

deadlock: the parties have discussed a subject or subjects in 
good faith, and, despite their best efforts to achieve agreement 
with respect to such, neither party is willing to move from its 
respective position. 
 Larsdale, Inc.,
 310 NLRB 1317, 1318 (1993), states: ﬁThe 
Board has defined impasse as th
e point in time in negotiations 
when the parties are warranted in assuming that further bargain-
ing would be futile.ﬂ It is clear to me, that pursuant to these 
above described cases, there wa
s a valid impasse herein. The 
principal remaining issue in contention was the proposed reduc-

tion in the cost-of-living allowance by about $3 an hour, and 
there was no realistic possibility 
that a continuation of negotia-
tions would be fruitful; in fact, 
they were not. Each of the par-
ties was engaging in good-faith ba
rgaining, but had a serious 
objective that it would not relinquish. The Respondent, while 
giving in on many issues, was in
sisting on substantial economic 
concession in the cost-of-living allowance, while the Union™s 
position until about February 1995 
was that it would not agree 
to any give backs. It was clear that by September 15 and Octo-

ber 18 neither the Respondent nor the Union was willing to 
relinquish these objectives, and th
e parties were deadlocked on 
this issue. I therefore find that prior to the implementation of 
the alternative position on Oct
ober 18, a valid impasse had 
existed.  As the Board stated in 
Taft, once the parties have bar-
gained to impasse, an employer may unilaterally implement 
changes ﬁthat are reasonably co
mprehended within his preim-passe proposals.ﬂ The General C
ounsel and the Charging Party 
allege that Respondent could no
t implement the terms of the 
alternative position because they differed from the terms of 
Respondent™s final proposal. I disagree. The provisions con-
tained in the alternative position, while harsher than the terms 
of Respondent™s final proposal, had all been proposed or dis-
cussed during the negotiations a
nd were ﬁreasonably compre-
hendedﬂ within Respondent™s 
earlier proposals. Young™s testi-
mony on this subject is illustrativ
e of this point. Initially, he 
was dismissive of the terms of 
the alternative position: for ex-
ample, testifying that ﬁseniori
ty was done away with.ﬂ After 
extensive cross-examinat
ion, he was asked: 
 Q. Is it true that in all the areas where there are any 
kind of a significant difference between the alternative po-
sition and the final offer, the proposals in the alternative 
provision had either been initially proposed or discussed 
during the negotiations? 
A. Yes, l guess. 
 The Respondent had used alternative positions at negotia-
tions in 1985, 1988, and 1991, each of which culminated in a 
contract without a strike. It was a bargaining tactic designed as 
an inducement to the Union to accept the more favorable final 

proposal. It was ﬁhardball barg
ainingﬂ and was recognized as 
such by the Union, but it was not unlawful, and I so find. I 

therefor recommend that this vi
olation be dismissed. Counsel 
for the General Counsel relies on 
Toyota of San Francisco
, 280 NLRB 784 (1986); I find it disti
nguishable. Unlike the facts in 
that case, in the instant matter all the provisions contained in 
the alternative provision had been fully discussed and under-
stood by the parties. The administrative law judge in 
Toyota of 
San Francisco referred to Respondent™s ﬁultimatumﬂ offers as 
ﬁnot-fully-understood, or even discussed.ﬂ 
Although I have recommended that the above-described vio-
lation be dismissed, l shall also 
discuss the additional allegation 
that the Respondent™s conduct caused, or prolonged the strike 

engaged in by the employees. l 
find that this allegation totally 
devoid of support. The law is clear
 that if an employer™s unfair 
labor practices have anything to do with causing, or prolonging, 
a strike, that strike is an unfair labor practice strike, either from 
its inception, or from the commencement of the unfair labor 
practices. The evidence here clearly establishes that the alterna-
tive position neither caused, nor prolonged the strike, and, in 
fact, had no connection whatsoever to it. When Vladyka 
brought the carton containing the alternative position to the 
Union on the evening of September 15, Young said that he was 
not interested in it. At the union meeting the following day, he 
told the membership that no action was required to be taken on 
the alternative position because its terms were worse than the 
final proposal, and there is no evidence that any union represen-
tative or member took copies of the alternative position out of 
the carton. Rather, the evidence establishes that the strike was 
caused by the irreconcilable differences between the positions 
of the parties: the Respondent wanted the employees to accept a 
major cost-of-living allowance 
reduction, and the employees 
refused to do so. The Union™s motto during this period and up 

to February 1995 was ﬁNo Give Backsﬂ and that was the reason 
that the Union refused to accept Respondent™s final offer and 
went on strike commencing September 17; there was absolutely 
no causal connection between th
at strike and Respondent™s 
alternative position. As far as the Union was concerned, the 
alternative position did not exist. Therefor, even if I had found 
that the implementation of the alternative position violated 
Section 8(a)(1)(5) of the Act, I would find that it neither caused 
nor prolonged the strike that commenced on September 17. 
CONCLUSIONS OF 
LAW 1. Respondent has been engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union has been a labor organization within the mean-
ing of Section 2(5) of the Act. 
3. At all times material, the Union has been the exclusive 
collective-bargaining representative of the following employees 
of Respondent which constitutes an appropriate unit within the 
meaning of Section 9(b) of the Act: 
 All of Respondent™s employees, excluding executives, super-
intendents, foremen, salesmen, office and clerical help, engi-
neers, watchmen, maintenance men, firemen, checkers and 
inspectors. 
 4. Respondent did not violate Section 8(a)(1), (3), and (5) of 
the Act as was alleged in the consolidated complaint. 
On these findings of facts and conclusions of law and on the 
entire record, I issue the following recommended
3                                                           
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 TELESCOPE CASUAL FURNITURE, INC. 603ORDER It having been found and concluded that the Respondent has 
not engaged in the unfair labor pr
actices alleged in the consoli-
dated complaint, the consolidated complaint is dismissed in its 
entirety. 
 